ITEMID: 001-23740
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: RUSSO and OTHERS v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicants, Mr Alberto Russo, Mrs Carmela Russo, Mr Giancarlo Russo, Mrs Teresa Russo and Mrs Maria Russo are five Italian nationals. They are represented before the Court by Mr G. de Martino, a lawyer and justice of the peace (giudice di pace) practising in Sorrento (Naples).
The respondent Government were initrially represented by their Agents, respectively Mr U. Leanza and Mr I.M. Braguglia, and then by their co-Agents, respectively Mr V. Esposito and Mr F. Crisafulli.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants are the owners of a flat in Sorrento, which they had let to C.S.
In a registered letter of 23 June 1987, the applicants informed the tenant that they intended to terminate the lease on expiry of the term on 31 December 1987 and asked her to vacate the premises by that date.
In a writ served on the tenant on 24 February 1988, the applicants reiterated their intention to terminate the lease and summoned the tenant to appear before the Sorrento Magistrate.
By a decision (ordinanza) of 2 March 1988, which was immediately enforceable, the Sorrento Magistrate provisionally ordered that the premises be vacated by 30 June 1989 and adjourned the case to 5 October 1988 in order to examine the objections of the tenant.
At the hearing of 5 October 1988, the representative of the applicants requested that a date be set for a hearing so that he could make his submissions. The case was adjourned to 8 March 1989.
At the hearing of 8 March 1989, the representatives of the parties both requested that a date should be set for a hearing so that they could make their submissions. The case was adjourned to 24 January 1990.
At the hearing of 24 January 1990, the representatives of the parties both asked for time. The case was adjourned to 21 May 1990.
At the hearing of 21 May 1990, the representative of the tenant asked for time. The case was adjourned to 5 November 1990.
At the hearing of 5 November 1990, the representative of the parties both filed their submissions. The case was adjourned to 7 December 1990.
At the hearing of 7 December 1990, the representative of the applicant asked for time. The case was adjourned to 22 February 1991 when the Sorrento Magistrate considered the case to be ready for a decision.
By a decision of 30 May 1991, which was made enforceable on 12 December 1995, the Sorrento Magistrate upheld the validity of the notice to quit, declared that the decision (ordinanza) of 2 March 1988 was absorbed and ordered that the premises be vacated 12 months after the publication of the decision.
On 6 July 1992, the tenant appealed against this decision to the Torre Annunziata Tribunal.
By decision of 6 June 1995, filed with the registry on 12 June 1995, the Torre Annunziata Tribunal declared that it was not competent to examine the matter, following which the tenant resumed the proceedings before the Naples Tribunal.
On 13 December 1995, on the basis of the order for possession issued by the Sorrento Magistrate on 2 March 1988, the applicants served notice on the tenant requiring her to vacate the premises.
On an unspecified date, they informed the tenant that the order for possession would be enforced by a bailiff on 27 February 1996.
On 5 February 1996, the tenant opposed the notice of 13 February 1995 before the magistrates’ court of Torre Annunziata on the ground that the decision of the Sorrento Magistrate of 30 May 1991 was not yet enforceable as the appeal against it was still pending.
On 31 May 1996, on the basis of the decision issued by the Sorrento Magistrate on 30 May 1991, the bailiff made an attempt to recover possession of the flat which proved unsuccessful, as the applicants were not entitled to police assistance in enforcing the order for possession.
By a decision of 28 April 1997, filed with the registry on 2 May 1997, the Torre Annunziata Magistrate annulled the notice on the ground that the decision of the Sorrento Magistrate was not yet enforceable, since the proceedings were still pending on appeal.
Between 21 May 1997 and 30 April 1998, on the basis of the decision issued by the Sorrento Magistrate on 31 May 1991, the bailiff made three attempts to recover possession. Each attempt proved unsuccessful, as the applicants were not entitled to police assistance in enforcing the order for possession.
By a decision of 16 February 2000, filed with the registry on 18 February 2000, the Naples Tribunal rejected the appeal of the tenant and confirmed the decision of the Sorrento Magistrate of 30 May 1991.
On 28 July 2000, on the basis of the decision issued by the Naples Tribunal on 16 February 2000, the applicants served notice on the tenant requiring her to vacate the premises.
On an unspecified date, they informed the tenant that the order for possession would be enforced by a bailiff on 19 September 2000.
On 15 September 2000, pursuant to section 6 of Law No. 431/98, the tenant asked the Torre Annunziata Tribunal to set a new date for the enforcement of the order for possession. The date was set for 25 January 2001.
On 19 September 2000, the bailiff made one attempt to recovered possession of the flat which proved unsuccessful as the applicants were not entitled to police assistance in enforcing the order for possession.
On 26 January 2001, the applicants recovered possession of the flat.
